On behalf of
the Government of the Republic of San Marino, I wish
to congratulate Ambassador Jan Eliasson on his
election as President of the General Assembly at its
sixtieth session. I also wish to express to the outgoing
President, Mr. Jean Ping, our deepest gratitude for his
commitment and determination in fulfilling his
mandate.
At the outset, I would also like to express my
appreciation for the result of the outcome document. I
am confident that, with a clear mandate for our heads
of State and Government, we will be able to reach our
goals.
The United Nations is at an extremely important
and critical juncture. Indeed, the challenge of United
Nations reform has become inevitable and necessary in
laying the foundations of its future activity. It is now
all too clear that the reform will involve its major
bodies, working methods and management of human
and economic resources. The United Nations structure
will be modified with the aim of showing the entire
world that the Organization is an efficient and
16

democratic body that can guarantee peace and
development.
The reform, which will lead to tension and
require sacrifices, will be criticized by a number of
States, as is the case with all difficult compromises.
The process will be long and encounter numerous
obstacles, but it is necessary and indispensable.
San Marino believes that the reform process
already under way will not stop. However, changes will
have to be wide-ranging and take account of the need
to face important issues, such as the reform of the
Security Council. Most importantly, the reform will
have to be supported by the widest possible consensus
and based on two principles: democracy and
transparency. We hope the enlargement will take into
account the widest possible geographical and regional
representation and that the solution’s methods and
ideas will not be forcibly imposed or privilege the
interests of only a few countries. We endorse the
principles of “Uniting for consensus” and are ready to
consider any proposal that does not create fractures and
can establish a new and lasting balance.
For San Marino, the United Nations must be
based upon democracy, which gives it its legitimacy
and moral strength. Streamlining structures and
procedures is also necessary to greater effectiveness,
because it is in the field, among people, that the United
Nations really fulfils its mission. Indeed, it is the
people who determine the importance of this
Organization in the improvement of their lives.
With regard to some essential aspects presently
under discussion, San Marino feels that the proposed
creation of a human rights council may not solve the
basic problem of the Commission on Human Rights,
which is politicization. However, San Marino is of the
view that human rights protection deserves the same
consideration given by the Economic and Social
Council to social and economic aspects and by the
Security Council to peace and security.
The human rights council should be directly
accountable to the General Assembly and have a
broad-based composition allowing for the adequate
participation of small and medium-sized countries.
Moreover, the specific competencies of the new
council vis-à-vis the Third Committee should be
established in order to avoid duplication of activities
and inefficiencies.
The proposed peacebuilding commission is an
excellent institutional response to post-conflict
situations. The commission should play an important
role not only in the resolution, but also in the
prevention of conflicts. Moreover, it should find ad hoc
solutions for countries in transition from
totalitarianism or institutional anarchy to democracy.
In our view, the commission should submit
recommendations to the Security Council on measures
to be adopted to guarantee consistency in peace
interventions, economic recovery processes, the
rebuilding of national institutions and public
administration, and the strengthening of democracy
and the rule of law. Moreover, we believe that the
Commission should be composed of members of the
Security Council and the Economic and Social
Council, as well as of countries directly involved in
specific situations.
Just a few days ago, the majority of the world
leaders gathered in this very Hall to discuss what has
been done so far to achieve the Millennium
Development Goals. Over the past five years,
development assistance activities have fallen short of
expectations. We sincerely hope that the recently
concluded summit will promote and encourage stronger
commitment by all developed and developing
countries.
San Marino has followed very attentively the
reform process initiated by the Secretary-General and
has actively participated in the discussions of the
Panel’s report and of the Secretary-General’s report
entitled “In larger freedom”, as well as in the
negotiations of the outcome document of the General
Assembly. We would have liked the latter document to
contain more incisive and comprehensive proposals.
San Marino is aware that development is the sine
qua non condition for achieving the Millennium Goals.
Today, in the twenty-first century, more than a billion
people still live on less than a dollar a day and 30,000
children die every day from hunger. Those figures
cannot leave us indifferent. Only by eradicating
poverty, underdevelopment and epidemics, and by
forgiving the crushing debt of developing countries,
will collective well-being be achieved.
Peace and security are intimately linked to the
Millennium Goals, as they are essential for a country to
improve its economic and human conditions. Peace and
security cannot be separated from concerns about
17

terrorism, as evidenced by the numerous recent
cowardly attacks. Terrorism must not divert the
international community from its commitment to
promoting democratization, the culture of peace and
respect for religions, ethnic groups and different
cultures.
All States must share the responsibility for
fighting terrorism and cooperate at the regional and
international levels to implement specific and effective
preventive measures. Every State must adopt the
necessary legislation to break the vicious cycle of
terrorism and to prevent its financing through
economic and banking cooperation.
The principle of “the responsibility to protect” is
an extremely interesting concept. That idea, however,
can be accepted only if understood not as a violation of
national sovereignty, but as a duty of all States vis-à-
vis countries plagued by massacres, genocide and
humanitarian crises.
San Marino is closely following developments in
the peace process in the Middle East. The decision of
the Israeli Government to remove its settlers from the
Gaza Strip and the West Bank has been one of the most
significant steps in the implementation of the road map
and Prime Minister Sharon has showed great courage
and determination, despite all domestic difficulties, in
taking such a decision.
San Marino shares the hope of the international
community that the Palestinian Government will also
fully respect its commitments and, by completely
rejecting terrorism perpetrated by extremist groups,
will maintain and strengthen the dialogue and
constructive relations responsibly established with the
Israeli Government.
We welcome with great satisfaction the recent
elections held in the new Afghanistan, now on its way
to democracy and with a higher degree of freedom, as
well as the elections and approval of the new
Constitution in Iraq, which we hope may lead to a real
institutional, social and cultural rebirth of that country.
We cannot fail to address and stress the situation
of women and children in our discussions on the
concerns to be addressed at the beginning of this
Millennium and on the development of humankind.
Children, in particular, are most vulnerable to war and
famine and bear the brunt of adult actions and
decisions. Bombings and conflicts, malnutrition,
poverty, treatable diseases, child labour and sexual
abuse cause them great suffering and death. If people
were merely to stop and think of those children, many
of the worst events in the world could be avoided.
This year, my country has undertaken a number
of humanitarian initiatives in favour of children,
mainly in Africa, with the support of our institutions.
Let me mention, in that regard, the recent unanimous
decision of my Parliament in favour of programmes
improving childhood conditions in Uganda.
Poverty and hunger are the prison in which many
women eke out their existence, victims of injustice and
discrimination. Our inability to free those women,
despite all the means available, is one of the major
scandals of our day. At a time of economic well-being
and progress, though not widespread, complicity with
that injustice through negligence or incapacity is
unacceptable. The mass media now at our disposal do
not allow us to ignore that situation. The
implementation of Beijing and Beijing+5 is crucial to
demolishing the walls of that prison and to
guaranteeing respect and development for the women
of the twenty-first century.
Last year, San Marino ratified the Convention on
the Elimination of All Forms of Discrimination against
Women and, last June, Parliament approved accession
to its Optional Protocol. I deposited our instruments of
accession upon my arrival here in New York.
Moreover, San Marino is tirelessly committed to
supporting women’s complete integration into and
equality in its society.
On this occasion, I would express the hope that
the international community will strengthen its efforts
to protect the environment and prevent natural
disasters. To that end, international cooperation is of
the utmost importance, and the Kyoto Protocol is a
particularly important instrument for our country.
On that subject, I wish to reiterate my country’s
condolences and solidarity to the people tragically
struck by natural disasters, such as those in South-East
Asia some months ago and, more recently, along the
coasts of the Gulf of Mexico in the United States of
America.
The Millennium Development Goals, peace
processes, fighting injustice and our many other great
challenges may seem impossible to face, but
humankind has the necessary resources and
18

instruments to achieve those objectives and the United
Nations is one of the major tools at our disposal. I am
confident that the Organization will be up to that noble
task. To that end, I express my most sincere wishes to
you, Sir, to the Secretary-General and to all colleagues,
diplomats and officials who believe in the ideals of the
United Nations.